  Case 1:12-cv-06440-NG Document 60 Filed 11/01/18 Page 1 of 1 PageID #: 1960

                         BOIES
                         SCHILLER
                         FLEXNER




                                                         November 1, 2018


BY ECF AND FEDEX

The Honorable Nina Gershon
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:       United States ofAmerica ex rei. Omni Healthcare Inc., v. McKesson
                 Corporation, et al., Case No.: 12-CV-06440(NG)(LB)

Dear Judge Gershon:

       Pursuant to Rule 3 of Your Honor's Individual Motion Practices, and Your Honor's
Order dated October 25, 2018 granting leave to file a Sur-Reply, enclosed please find Plaintiffs
Sur-Reply in Further Opposition to Defendants' Motion to Dismiss.




GFC/afc

Cc:    Magistrate Judge Bloom (by ECF without enclosures)
       Deborah B. Zwany Deborah.Zwany@usdoj.gov (by Email with enclosure)
       Matthew Silverman matthew.silverman@usdoj.gov (by Email with enclosure)
       Elizabeth Ann Silverman elizabeth.silverman@ag.ny.gov (by Email with enclosure)
       Ethan M. Posner eposner@cov.com (by Email with enclosure)
       Christopher M. Denig cdenig@cov.com (by Email with enclosure)
       Michael M. Maya mmaya@cov.com (by Email with enclosure)
       Giulia M. di Marzo gdimarzo@cov.com (by Email with enclosure)




                                     BOI        SCHILLER FLEXNER LLP
        30 South Pearl Street. ll'h Floor. Albany, NY 12207 I (t) 518 434 0600 I (f) 518 434 0665 I www.bsfllp.com
